IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46528

STATE OF IDAHO,                                 )
                                                )        Filed: May 12, 2020
       Plaintiff-Respondent,                    )
                                                )        Karel A. Lehrman, Clerk
v.                                              )
                                                )        THIS IS AN UNPUBLISHED
GARY LEON CHAFFIN, II,                          )        OPINION AND SHALL NOT
                                                )        BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Richard T. St. Clair, District Judge.

       Judgment of conviction for felony forgery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Gary Leon Chaffin, II appeals from his judgment of conviction entered upon a jury
verdict finding him guilty of forgery. Chaffin argues the district court admitted irrelevant
testimony at trial over Chaffin’s objection. Because any error in this case was harmless, we
affirm the district court’s judgment of conviction.
                                                    I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Mr. and Mrs. Raymond (the Raymonds) hired Chaffin to paint their home. The estimated
cost for the paint was $3,570, and the parties agreed to split the payment into two installments.
The Raymonds paid the first installment of $1,785 and, shortly thereafter, received an email
message from Chaffin regarding the remaining balance. The message included an invoice for the
transaction, a receipt for the purchase of paint, and a request that the Raymonds pay the


                                                    1
remaining balance. The Raymonds paid Chaffin for the amount owed on the second installment,
which totaled $1696.83. 1
       Chaffin did not complete the paint job. The Raymonds contacted the paint store listed on
the receipt, Stan’s Paint Clinic, to inquire about the information on Chaffin’s invoice. The owner
of Stan’s Paint Clinic explained the receipt was not generated by the store. The Raymonds
contacted the sheriff’s department, who investigated the circumstances.            Following the
investigation, the State charged Chaffin with felony forgery, Idaho Code § 18-3601, and felony
grand theft, I.C. §§ 18-2403(1), 18-2407(1)(b)(1).
       The case proceeded to trial, and a jury found Chaffin guilty of felony forgery and
acquitted him of grand theft. The district court imposed a unified sentence of eight years, with
three years determinate, suspended the sentence, and placed Chaffin on probation for a period of
three years. Chaffin timely appeals.
                                               II.
                                          ANALYSIS
       Chaffin argues the district court erred because it admitted irrelevant evidence at trial. In
particular, Chaffin claims the testimony from Mr. Raymond regarding concerns for his family’s
safety and syringes found at the property were not relevant to the charges of forgery and grand
theft. The State responds the testimony was admissible, and even if it was not, any error was
harmless.
       Generally, evidence relevant to a material and disputed issue concerning the crime
charged is admissible.      State v. Stevens, 146 Idaho 139, 143, 191 P.3d 217, 221 (2008).
Evidence is relevant if it has any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be
without the evidence. I.R.E. 401; Stevens, 146 Idaho at 143, 191 P.3d at 221. Whether a fact is
of consequence or material is determined by its relationship to the legal theories the parties
presented. State v. Johnson, 148 Idaho 664, 671, 227 P.3d 918, 925 (2010). We review
questions of relevance de novo. State v. Raudebaugh, 124 Idaho 758, 764, 864 P.2d 596, 602
(1993); State v. Aguilar, 154 Idaho 201, 203, 296 P.3d 407, 409 (Ct. App. 2012).



1
     In the message, Chaffin explained he secured a better price for the paint and, thus, the
Raymonds owed $88.17 less than the original estimate.
                                                2
       The testimony at issue here was the re-direct examination of Mr. Raymond by the State.
After direct examination and cross-examination of Mr. Raymond, the State asked Mr. Raymond
the following question during re-direct examination: “Did--when you talked to [the Deputy], did
you have any concerns for safety of yourself or your property?” Chaffin objected to the question
on the grounds it was irrelevant and beyond the scope of the cross-examination. The district
court overruled the objection and allowed the questioning to proceed. The State asked: “What
was your concern?” Mr. Raymond answered:
               We felt like anytime, if someone wasn’t there, there could be damage done
       to the property. We had seen syringes in buckets. We felt the safety for our kids
       because they were on the site at all time with us, playing around. We didn’t want
       to have them harmed by needles and stuff that were found on the property, so we
       wanted to get them disposed of properly.
       Even if Mr. Raymond’s testimony was not relevant to the charges of forgery and grand
theft, any error in admitting such testimony was harmless. Error is not reversible unless it is
prejudicial. State v. Stell, 162 Idaho 827, 830, 405 P.3d 612, 615 (Ct. App. 2017). With limited
exceptions, even constitutional error is not necessarily prejudicial error. Id. Thus, we examine
whether the alleged error complained of in the present case was harmless. See State v. Lopez,
141 Idaho 575, 578, 114 P.3d 133, 136 (Ct. App. 2005). A defendant appealing from an
objected-to, nonconstitutionally-based error 2 shall have the duty to establish that such an error
occurred, at which point the State shall have the burden of demonstrating that the error is
harmless beyond a reasonable doubt. State v. Montgomery, 163 Idaho 40, 46, 408 P.3d 38, 44
(2017). In other words, the error is harmless if the Court finds that the result would be the same
without the error. Id.
       Here, any error was harmless because the result of Chaffin’s trial would have been the
same even without Mr. Raymond’s testimony regarding his concern for safety and the syringes
found at his property. Because the jury acquitted Chaffin of grand theft, that charge is not at
issue on appeal. As for the charge of forgery, the jury in this case was provided the following
instruction (Instruction No. 16):
              In order for the defendant to be guilty of Forgery, the state must prove
       each of the following:
       1.     On or about August 10, 2017
       2.     in the state of Idaho
2
        Here, Chaffin objected that the State’s questioning was irrelevant and beyond the scope
of the cross-examination. Chaffin did not claim a constitutional right was violated.
                                                3
       3.     the defendant Gary L. Chaffin II
       4.     with the intent to defraud [Mr.] Raymond
       5.     falsely made or forged or attempted to pass as true and genuine a false,
              altered, forged, or counterfeited writing, to-wit: a purchase receipt for
              goods from Stan’s Paint Clinic in the amount of $3269.18, knowing that
              the said receipt was false or forged.
              If any of the above has not been proven beyond a reasonable doubt, you
       must find the defendant not guilty. If each of the above has been proven beyond a
       reasonable doubt, then you must find the defendant guilty.
A subsequent jury instruction (Instruction No. 17) explained:
               An intent to defraud is an intent to deceive another person for the purpose
       of gaining some material advantage over that person or to induce that person to
       part with property or to alter that person’s position to the injury or risk of the
       person, and to accomplish that purpose by some false statement, false
       representation of fact, wrongful concealment or suppression of truth, or by any
       other artifice or act designed to deceive.
       Here, the State presented overwhelming evidence that Chaffin was guilty of forgery.
Exhibits at trial included an email written by Chaffin to Mr. Raymond which references the
receipt for the materials purchased, as well as an explanation that Chaffin “paid for the paint at
Stan’s to secure the price and the better paint.” The State also admitted into evidence a copy of
the forged receipt from Stan’s Paint Clinic for the amount of $3,269.18.
       The owner of Stan’s Paint Clinic testified regarding the events in question. The owner
explained he had access to the financial records of Stan’s Paint Clinic, performed a search of
those records, and determined Chaffin never did business at Stan’s. The owner further testified
he never met Chaffin and there was no record of a business transaction with Chaffin. In
particular, the owner testified that there was no business transaction between Chaffin and Stan’s
Paint Clinic on August 10, 2017. After examining the alleged receipt Chaffin provided to the
Raymonds, the owner of Stan’s Paint Clinic testified the alleged receipt contained several
inaccuracies: Stan’s Paint Clinic does not have the slogan “Exceptional Paint at Great Prices,”
has never employed a man named “Greg,” and does not produce thermal receipts that list the
paint information in itemized form. The owner also testified Stan’s Paint Clinic does not sell
two of the items listed on the alleged receipt.
       The jury therefore heard substantial evidence that Chaffin was guilty of forgery, even
absent Mr. Raymond’s testimony that he found syringes on his property and had safety concerns
regarding Chaffin. Chaffin presented no evidence to contradict the testimony of the owner of
Stan’s Paint Clinic or to explain the discrepancies in the alleged receipt. Therefore, the jury
                                                  4
could reasonably conclude from the evidence presented at trial that Chaffin provided Mr.
Raymond a forged or counterfeit receipt from Stan’s Paint Clinic. To reach this conclusion, the
jury did not need to rely on Mr. Raymond’s testimony regarding safety and syringes. The result
of the trial would have been the same had the district court not admitted Mr. Raymond’s
testimony. Therefore, any error in admitting Mr. Raymond’s testimony was harmless.
                                             III.
                                       CONCLUSION
       Because any error in this case was harmless, we affirm the district court’s judgment of
conviction.
       Judge GRATTON and Judge BRAILSFORD CONCUR.




                                              5